DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 24, 2021 has been entered.

Status
This instant application No. 16/290,479 has claims 1-20 pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Pub. No. US2019/0354389 filed on May 16, 2018; hereinafter Du) in view of Cherukuri et al. (Pub. No. US2018/0267990 filed on March 16, 2017; hereinafter Cherukuri).
Regarding claims 1 and 14, Du discloses the following: 
A method performed by a computing system, the method comprising, 
with a computing system, storing a first container image, the first container image defined by a first set of layers; 
(Du teaches, with a computing system, storing a first container image [0026, 0028], e.g. “Container host node 130 can include container image repository 132 having e.g. a container image registry 2322 and container image area 2324 for storing stored container images” [0025], the first container image defined by a first set of layers [0035; Claim 7 of Du]. 
Listed below are further evidence of the first set of layers defining the first container image: 
“For example, referring to FIG. 1A, container image registry provisioning process 134 can be run so that container image registry 2322 includes decision data structure 2323 as set forth in FIG. 1A. Decision data structure 2323 can associate container image IDs to layer IDs that specify layers that define particular container images that are specified by container image IDs.” [0035]
“…wherein the first subset of content of the first container image is layer content of the first container image, the layer content having an associated layer ID and an associated layer directory of the system memory for storing the first subset of content of the first container image” [Claim 7 of Du])
with the computing system, storing a second container image, the second container image defined by a second set of layers, the second set of layers having at least one file in common with a file in the first set of layers; 
Du teaches, with the computing system, storing a second container image [0028], the “second container image” [0037] defined by a second set of layers [0035, 0042], the second set of layers having at least one file in common with a file in the first set of layers [0078; FIGS. 5J], e.g. “In the example of FIG. 5J, Image A is the subject image, the operation image is specified to be image B, and the atomic action depicted is the "merge" atomic action. In the described example, Image A and Image B can have a common layer therebetween. Namely, the layer having the layer ID layer jVnuZm.” [0076])
with the computing system, performing an analysis of the first set of layers and the second set of layers, 
(Du teaches with the computing system, performing an analysis, cited as “performance of extracting of binary data and/or text data content from a container image” using “atomic actions” [0048] such as a “merge” action [0078] that “can have associated rules” [0048], of the first set of layers and the second set of layers [0078])
with the computing system, using the analysis to create a new set of layers such that both the first container image and the second container image can be derived from the new set of layers, the new set of layers comprising at least one new layer that includes files from corresponding layers of both the first container image and the second container image.  
***CLAIM INTERPRETATION: 
“Create a new set of layers such that both the first container image and the second container image can be derived from the new set of layers.  Derived as used herein, appears to be created, thus the first and second container images are created from the new set of layers.”
(Du teaches, with the computing system, using the analysis to create a new set of layers – see outputted images of [FIG. 5J or FIG. 5K] such that both the first container image and the second container image can be derived from the new set of layers via a “merge operation” [0078], the new set of layers 
As cited by Du: 	
“Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action” [0078]. 
Du teaches create a new set of layers in a new output image such that both the first container image and the second container image can be created from the new set of layers, as a result [0078] – see FIGURES 5J and 5K below:

    PNG
    media_image1.png
    602
    760
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    749
    media_image2.png
    Greyscale






Derived as used herein, appears to be created, thus the first and second container images are created from the new set of layers. 
[Wingdings font/0xE0] for the first container image, e.g. “Image A is the subject image” [0078]
[Wingdings font/0xE0] for the second container image, e.g. “the operation image is specified to be image B” [0078]
[Wingdings font/0xE0] for deriving a new set of layers containing files from layers of the first container image and files from layers of the second container image, e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action… Image B and Image A have three common layers in the described example of FIG. 5K. Thus, in accordance with the described rule of a "merge" atomic action, the output image NEW image can include binary data and/or text data content defining the common layers only once” [0078]. 
For the record, the files are represented as the cited “binary data and/or text data content” [0078])

However, Du does not disclose the following:
the analysis including applying a hash function to the first set of layers and the second set of layers;
Nonetheless, this feature would have been made obvious, as evidenced by Cherukuri.
(Cherukuri teaches that the analysis or comparison [0040, 0043] including applying a hash function to the first set of layers and the second set of layers [0050;  Claim 2 of Cherukuri], e.g. “file-level comparison of container storage on the same host and across the cluster enable identification of similar/same files across all layers and containers. All files in a container are moved into a shared file pool on the host and all files in existing container layers are replaced with pointers that refer to the files in the shared file pool. A hash function (or checksum) is used as the filename of each file in the shared file pool. The hash function is performed on files of new containers and compared against filenames in the shared file pool to identify files in in the file pool that are identical to the files of the new container. Only one copy of all identical files across all containers on a host, as well as all layers, is maintained” [0050]. 
The citation of analysis and comparison is cited below as follows: 
“All files unique to a single container also appear in the shared file pool to be compared against files of new containers subsequently added to the host” [0040]
“the checksums … are compared with the checksums in the shared file pool
“comparing a file associated with the new software container with files stored in the shared file pool; if the file associated with the new software container matches one of the files stored in the shared file pool, removing the file associated with the new software container from the new software container and replacing it with a pointer to the matching one of the files stored in the shared file pool;” [Claim 2 of Cherukuri])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du with the teachings of Cherukuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Adding the hash functionality and comparison of Cherukuri to the analysis step of Du.  
The motivation would be to “achieve cluster-wide storage reduction and container optimization (i.e., reduced footprints). In particular, file-level comparison of container storage on the same host and across the cluster enable identification of similar/same files across all layers and containers” [0050 – Cherukuri].
Regarding claims 2 and 15, Du in view of Cherukuri discloses the following: 
wherein the new set of layers includes a layer having a file from a layer of the first set of layers and a file from the second set of layers.  
(Du teaches that the new set of layers includes a layer having a file from a layer of the first set of layers and a file from the second set of layers [0058-0059])
Regarding claim 7, Du in view of Cherukuri discloses the following: 
wherein the computing system comprises a database for storing container image layers.  
(Du teaches that the computing system comprises a database for storing container image layer, e.g. “Metadata of container image registry 2402 in some embodiments can include data specifying the content of various layer(s) of container image having one or more layer. Container image area 2404 can container image database and in one embodiment can store container images made available from different sources” [0030])
Regarding claim 9, Du discloses the following: 
A method performed by a computing system, the method comprising: 
storing a plurality of container images, each container image derived from a unique set of layers; 
(Du teaches storing a plurality of container images [0026, 0028], e.g. “Container host node 130 can include container image repository 132 having e.g. a container image registry 2322 and container image area 2324 for storing stored container images” [0025], each container image derived from a unique set of layers [0035, 0076; Claim 7 of Du]. 
analyzing the sets of layers for each of the plurality of container images to determine common files within the layers; and 
(Du teaches analyzing the sets of layers for each of the plurality of container images – by using “atomic actions” that “can have associated rules” [0048] – to determine common files within the layer [0078])
creating a new set of layers from which each of the plurality of container images can be built, the new set of layers comprising at least one new layer that includes files from corresponding layers of both the first container image and the second container image.  
(Du teaches creating a new set of layers – see outputted images of [FIGS. 5J or 5K] from which each of the plurality of container images can be built [0078-0079; FIGS. 5J and 5K], e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action” [0078]. 
The following citations are also provided by Du:
[Wingdings font/0xE0] for the first container image, e.g. “Image A is the subject image” [0078]
[Wingdings font/0xE0] for the second container image, e.g. “the operation image is specified to be image B” [0078]
the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action… Image B and Image A have three common layers in the described example of FIG. 5K. Thus, in accordance with the described rule of a "merge" atomic action, the output image NEW image can include binary data and/or text data content defining the common layers only once” [0078])

However, Du does not disclose the following:
the analysis including applying a hash function to the first set of layers and the second set of layers;
Nonetheless, this feature would have been made obvious, as evidenced by Cherukuri.
(Cherukuri teaches that the analysis or comparison [0040, 0043] including applying a hash function to the first set of layers and the second set of layers [0050;  Claim 2 of Cherukuri], e.g. “file-level comparison of container storage on the same host and across the cluster enable identification of similar/same files across all layers and containers. All files in a container are moved into a shared file pool on the host and all files in existing container layers are replaced with pointers that refer to the files in the shared file pool. A hash function (or checksum) is used as the filename of each file in the shared file pool. The hash function is performed on files of new containers and compared against filenames in the shared file pool to identify files in in the file pool that are identical to the files of the new container [0050]. 
The citation of analysis and comparison is cited below as follows: 
“All files unique to a single container also appear in the shared file pool to be compared against files of new containers
“the checksums calculated in step 100 are compared with the checksums in the shared file pool” [0043]
“comparing a file associated with the new software container with files stored in the shared file pool; if the file associated with the new software container matches one of the files stored in the shared file pool, removing the file associated with the new software container from the new software container and replacing it with a pointer to the matching one of the files stored in the shared file pool;” [Claim 2 of Cherukuri])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du with the teachings of Cherukuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Adding the hash functionality and comparison of Cherukuri to the analysis step of Du.  
The motivation would have been to “achieve cluster-wide storage reduction and container optimization (i.e., reduced footprints). In particular, file-level comparison of container storage on the same host and across the cluster enable identification of similar/same files across all layers and containers” [0050 – Cherukuri].
Regarding claim 12, Du in view of Cherukuri discloses the following:
 wherein the new set of layers includes one layer having at least two files that are common to each of the sets of layers for each of the plurality of container images.  
(Du teaches that the new set of layers includes one layer having at least two files that are common [FIGS. 5J and 5K] to each of the sets of layers for each of the plurality of container images [0078])
Claim(s) 3-6, 8, 10-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Cherukuri in view of Abrams (Pub. No. US2018/0088926 filed on September 27, 2016; hereinafter Abrams).
Regarding claims 3 and 16, Du in view of Cherukuri does not disclose the following: 
further comprising, receiving a request from a client device for the first container image.  
Nonetheless, this feature would have been made obvious, as evidenced by Abrams.
(Abrams teaches receiving a request from a client device or “development system” [0045] for the first “updated” container image [0056] – associated with “a request for an updated version of a container image, the request comprising an identification of a previous version of the container image” [Claim 8 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Cherukuri with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the requesting functionality of Abrams for the first container image of Du in view of Cherukuri. 
The motivation would have been as follows: “only new layers must be transferred and stored when upgrading to a newer version of an image” [0037 – Abrams].
Regarding claims 4 and 17, Du in view of Cherukuri in view of Abrams disclose the following: 
further comprising, using the new set of layers to provide the first container image.  
(Abrams teaches, using the new set of layers, e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036], to provide the first container image, e.g. “the updated version of the container image” [0056]. 
See further evidence of the first container image below: 
- “determine a delta between container layers of the previous version of the container image and the updated version of the container image; generate, based on the delta, a patch to generate the updated version of the container image when the patch is applied to the previous Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Cherukuri with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Cherukuri. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams].
Regarding claims 5 and 18, Du in view of Cherukuri in view of Abrams disclose the following: 
further comprising, receiving a request from a client device for the second container image.  
(Abrams teaches receiving a request from a client device or “development system” [0045] for the second “updated” container image [0056] – associated with “a second request for the updated version of the container image, the second request comprising the identification of the previous version of the container image” [Claim 11 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Cherukuri with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the requesting functionality of Abrams for the second container image of Du in view of Cherukuri.
The motivation would have been as follows: “only new layers must be transferred and stored when upgrading to a newer version of an image” [0037 – Abrams].
Regarding claims 6 and 19, Du in view of Cherukuri in view of Abrams disclose the following: 
further comprising, using the new set of layers to provide the second container image.  
(Abrams teaches, using the new set of layers, e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036], to provide the second container image, e.g. “the updated version of the container image” [0056]. 
See further evidence of the second container image below: 
- “receive, from a second client device, a second request for the updated version of the container image; retrieve the patch from a cache; generate the updated version of the container image using the patch; and transmit the updated version of the container image to the second client device.” [Claim 12 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Cherukuri with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Cherukuri. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams].
Regarding claims 8 and 20, Du in view of Cherukuri in view of Abrams disclose the following: 
wherein the first container image is an Open Containers Initiative OCI image.  
(Abrams teaches that the first container image [0029] is an Open Containers Initiative OCI Image, evidenced within Abrams as an “Open Container Initiative (OCI) based containers” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Cherukuri with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this property of Abrams to the first container image of Du in view of Cherukuri. 
The motivation would have been to provide a variety of container images, include “container images based on the Open Container Initiative (OCI)” [0079 – Abrams].
Regarding claim 11, Du in view of Cherukuri in view of Abrams disclose the following: 
further comprising, providing the client with the first one of the plurality of container images by utilizing the new set of layers.  
(Abrams teaches providing the client with the first one of the plurality of container images [0056] – associated with “a request for an updated version of a container image, the request comprising an identification of a previous version of the container image” [Claim 8 of Abrams] – by utilizing the new set of layers [0036], e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Cherukuri with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Cherukuri. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams].

Regarding claim 13, Du in view of Cherukuri in view of Abrams disclose the following: 
wherein the plurality of container images are Open Containers Initiative (OCI) images.  
(Abrams teaches that the plurality of container images are Open Containers Initiative (OCI) images [0029], evidenced within Abrams as an “Open Container Initiative (OCI) based containers” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Cherukuri with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this property of Abrams to the first container image of Du in view of Cherukuri. 
The motivation would have been to provide a variety of container images, include “container images based on the Open Container Initiative (OCI)” [0079 – Abrams].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed February 24, 2021, with respect to claims 1-20 have been respectfully considered. However, they are moot in view of a new grounds of rejection.
Examiner has set forth a 103 rejection for all claims. 
Independent claims are rejected by prior art of Du et al. (Pub. No. US2019/0354389 filed on May 16, 2018; hereinafter Du) in view of Cherukuri et al. (Pub. No. US2018/0267990 filed on March 16, 2017; hereinafter Cherukuri).
Dependent claims are still unpatentable over prior art of record. 
Therefore, all claims are rejected with new prior art combinations.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.


Conclusion    
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 1, 2021